Citation Nr: 0201726	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  96-23 310 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for degenerative joint disease of the 
left acromioclavicular joint, claimed as additional 
disability incurred as a result of treatment at a Department 
of Veterans Affairs (VA) medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The Board remanded the case in June 
1998, November 1999, and January 2001, for additional 
development.  The development has been performed, and the 
file is now back at the Board.

In his Written Brief Presentation of January 15, 2002, the 
veteran's representative argued that the RO did not comply 
with the requirement of the newly-enacted Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001), to the effect 
that VA has to inform the claimant of the evidence that is 
needed in order to be granted compensation under 38 U.S.C.A. 
§ 1151.  The representative thereby requested "to have this 
case remanded [to the RO] with appropriate instructions."  A 
review of the record, however, shows that the RO did render 
advice to the veteran regarding the enactment and general 
requirements of the VCAA, in a letter dated on January 29, 
2001.  The RO also advised the veteran, in a June 2001 
supplemental statement of the case, of the evidence that 
every claimant needs to submit in order to be granted 
additional VA disability compensation benefits under § 1151.  
A fourth remand of this case is, therefore, not necessary.




FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  The veteran underwent open acromioplasty decompression 
and resection of his left acromioclavicular joint at a VA 
medical facility in July 1991. 

3.  It is not shown that additional left shoulder disability 
was caused by the VA surgical treatment that the veteran 
received in July 1991.


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for degenerative joint disease of the 
left acromioclavicular joint, claimed as additional 
disability incurred as a result of treatment at a VA medical 
facility, is not warranted.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A review of the file reveals that the veteran was involved in 
a motor vehicle accident in July 1971, as a result of which 
he lost consciousness and sustained an injury to his neck.  
In June 1973, the veteran was involved in another motor 
vehicle accident, as a result of which he suffered "trauma 
to [his] chest [and] neck," although "no definite tear or 
fracture [was] ascertained" at the time.

On VA medical examination in May 1977, the veteran complained 
of a burning, uncomfortable, progressively worse pain in both 
shoulders, elbows, lower back, right hip, and both knees.  X-
Rays of the left shoulder appeared normal, while X-Rays of 
the right shoulder revealed a questionable slight separation 
of the acromioclavicular (AC) joint, and some suspicion of 
calcified bursitis.  It was noted that the veteran had 
generalized osteoarthritic changes involving the cervical, 
dorsal, and lumbar spine of moderately severe degree, with 
involvement of the extremities, particularly the elbows.

VA X-Rays obtained in November 1981 revealed evidence of 
degenerative joint disease (DJD) of the left AC joint.

On VA examination in May 1984, it was noted that the veteran 
had generalized degenerative arthritis and that there was 
limitation of the motion of the shoulders.

A January 1990 VA medical record reveals complaints of 
persistent pain in the left side of the neck "since 
automobile accident 1/2/90."  X-Rays revealed degenerative 
changes, but no fractures, and it was noted that the veteran 
said that, since that accident, he had been suffering from 
numbness in both arms when waking up in the morning.

According to a July 1991 VA discharge summary, the veteran 
had developed chronic pain in the left AC joint, which was 
radiographically shown to have DJD.  The veteran had thus 
been admitted for open resection of his AC joint.  The 
initial physical examination was significant for point 
tenderness over the AC joint on the left.  Forward flexion 
was accomplished to 120 degrees, internal rotation to "L1," 
external rotation to 38 degrees, and deltoid strength was 
rated as "4/5."  There was a questionable suggestion of 
impingement sign.

The above report also reveals that the veteran underwent open 
acromioplasty decompression and resection of his AC joint, 
that he tolerated the procedure well, and that, 
postoperatively, "his closing was unremarkable."  The 
veteran remained afebrile and his wound remained clean, 
closed, and dry.  Six days after admission, the veteran was 
educated in physical therapy and home exercises, and 
discharged home.

VA X-Rays obtained the day after being admitted for the above 
surgery confirmed a diagnosis of left AC joint DJD.  Also, a 
July 1991 diagnosis of "cartilage-covered bone and joint 
tissue featuring degenerative changes consistent with [DJD]" 
was rendered, based on a subsequent pathologic analysis of 
the specimen obtained at the time of the resection.

On follow-up consultation 19 days after the surgery, in 
August 1991, it was noted that the "[p]ain experienced pre-
op is gone."  There was full flexion of the left shoulder at 
180 degrees, no evidence of impingement or instability, and 
tender anterior acromion.  Ten days later, still in August 
1991, the veteran complained of severe, sharp, persistent 
left shoulder pain, and said that he could not sleep at 
night.  The examiner noted that the anterior deltoid was 
tender to touch, although the wound was well healed.  More 
than two weeks later, in September 1991, it was noted that 
there had been significant pain after the surgery, but that 
the left shoulder was "now improving" and that the veteran 
was now functioning well with his left upper extremity.  On 
examination, the scar was well healed, there were 110 degrees 
of range of motion, strength was "4+/5," and there was no 
AC pain, nor any points of tenderness.

According to an October 1991 VA outpatient medical record, 
the veteran had continued symptoms of pain postoperatively.  
He indicated that he had continued doing his exercises, and 
that the pain was worse when exercising.  On physical 
examination, the scar was well healed, ranges of motion were 
reported as "170/85/T8," and the left shoulder's strength 
was rated as "5/5."  X-Rays were interpreted as negative.

A September 1992 VA outpatient medical record reveals that 
the veteran was involved in another motor vehicle accident, 
as a result of which he suffered a neck strain, but no 
fractures.

On VA examination in August 1994, the veteran stated that he 
had degenerated bones in his body, from the neck to his 
tailbone, and that, since a motor vehicle accident in 1973, 
he had been unable to work.  He also reported having had left 
shoulder surgery in 1990 for a dislocated clavicle, by "a 
technician, studying to be a doctor."  The physical 
examination showed a four-inch scar at the outer end of the 
left clavicle, revealing an apparent resection of the distal 
third and possibly the acromion.  X-Rays confirmed the 
surgical absence of the distal one-third of the left 
clavicle, but no fractures or dislocations were seen.

On March 1995 VA consultation, the veteran gave a two-month 
history of losing his left arm strength, with excruciating 
pain worsening since his 1991 surgery.  On examination, there 
was decreased range of motion of the veteran's left arm, with 
tenderness.  The diagnostic impression was listed as status 
post left AC joint resection, with degenerative changes.

VA electromyographic and nerve conduction studies conducted 
in May 1995 revealed evidence of left median nerve entrapment 
at the wrist level.

On VA joints examination in August 1995, the veteran said 
that, in the late 1980's and early 1990's, he developed a 
growth near his left shoulder which was causing some pain and 
disfiguration.  He subsequently underwent an acromioplasty, 
and now stated that he had difficulty with his left arm since 
that surgery.  The veteran thought that the growth was 
"growing back" and that he had other calcium growths in 
other parts of his body.  The examiner noted that, on review 
of the veteran's chart, there was evidence of degenerative 
changes at the AC joint, consistent with degenerative 
arthritis, and that the surgery "apparently was relatively 
uneventful though he states that he had an infection 
develop," and complained that his left arm hurt all of the 
time.  The veteran stated that he took Ibuprofen 800 mg. two 
to three times a day, in addition to Naproxen and 
Indomethacin, and that his left shoulder area had gotten 
"fuller" since the previous year and he now had more 
difficulty moving his arm.  It was noted that the veteran 
also seemed focused on the fact that the physician who 
performed his surgery was "at the university" and that 
other people had "lied in the chart" about the details of 
the surgery.

The veteran complained of difficulty with his left arm, 
saying that he could not scratch his back, although he could 
get his hands placed near the middle of his back in the 
midline, posteriorly.  The veteran also complained of 
difficulty getting up because he could not push up and could 
not get his arm around to put his shirt on.  He was able, 
however, to get dressed and undressed for the examiner.  On 
physical examination, the left shoulder had a well healed 
surgical scar, with no particular keloid, or infections.  
There was tenderness near the distal end of the clavicular 
bone, but there was no swelling, erythema, or discharge.  The 
veteran pointed to the "mass" that he was concerned about, 
but the examiner again noted that that was the bicipital head 
crossing onto his proximal humerus.  There was good biceps 
strength, and resistance was rated as "5/5."  Forward 
flexion was accomplished to 90 degrees, with pain.  The 
veteran could not do extension or external rotation when 
asked to do so, but he could reach behind his back and place 
his hand flat against his lower back.  Adduction was normal, 
and abduction was limited to minus 15 degrees, due to pain.  
The pertinent impression was listed as status post left 
shoulder acromioplasty, and the following "summary" was 
also offered:

This [veteran] does have some problems in 
the nondominant arm and shoulder.  He has 
somewhat limited range of motion and pain 
with movement.  It would be difficult to 
determine how much of a problem he had 
before the surgery but I suspect that he 
had some as is noted in the chart.  The 
[veteran] now states that the only reason 
he had surgery was for cosmetic purposes 
because the mass showed through his 
clothes but in the chart it notes he was 
having some difficulty.  He does continue 
to have some limitation but it is the 
nondominant hand.  Part of the limitation 
would be considered to be as a result of 
the acromioplasty and the degenerative 
process that was the original reason for 
the surgery.

In a September 1995 statement, the veteran's representative 
asked for compensation to the veteran "for residuals caused 
by surgery to the left shoulder by the VA [Medical Center in] 
... in 1990."  The representative explained that the veteran 
had "now less use of his left arm and shoulder," which he 
believed was secondary to his surgery of July 1991.  Attached 
to this statement was a handwritten statement from the 
veteran, in which he stated, in essence, that, before his 
1991 surgery, he could walk well with a cane, that, since the 
surgery, his degenerative arthritis had spread all over his 
body, including to both hands, and that his surgery had been 
"butchered" by a "j[unio]r surg[eo]n" in training.

At a March 1996 RO hearing, the veteran stated that, 
"[s]ince that shoulder was operated on, I went downhill 
consistently," that the left shoulder was currently very 
stiff and painful, and that it had definitely gotten "much 
worse" since his surgery of July 1991.

The veteran was re-examined by VA in December 1999, at which 
time he complained of a weak left shoulder and pain all over 
his body due to arthritis.  On examination, the veteran had a 
well healed, nontender scar across the dorsal aspect of his 
left shoulder, and it was noted that the lateral end of the 
clavicle had been surgically resected.  The ranges of active 
motion were reported as follows:  140 degrees of abduction, 
150 degrees of flexion, 90 degrees of both internal and 
external rotation, and 60 degrees of extension.  X-Rays of 
the left shoulder revealed that the lateral end of the left 
clavicle had been resected, and that there were tiny 
osteophytes on the inferior aspect of the left humeral head 
and inferior glenoid.  The pertinent impression was listed as 
status post left acromioplasty and resection of the lateral 
end of the left clavicle, and the following comments were 
offered:

...

I believe that the problems in his left 
shoulder are more likely than not the 
result of aging.  I do not believe that 
he has experienced any additional 
disability due to the surgery he had on 
his left shoulder in 1991.  He probably 
has better function now than he would 
have had the surgery not been done.

The above VA physician re-examined the veteran in February 
2000, after another review of his claims folders.  Again, it 
was noted that there was a well healed, nontender scar across 
the superior aspect of the left shoulder, and that the 
lateral end of the clavicle had been surgically resected.  
The following ranges of motion of the left shoulder were 
reported:  140 degrees of abduction, 150 degrees of flexion, 
90 degrees of external rotation, 70 degrees of internal 
rotation, and 60 degrees of extension.  The veteran could 
externally rotate his left arm from his side, and his left 
hand had a strong grasp, palpable radial pulse, and no motor 
weakness.  Multiple radiological views of the veteran's left 
shoulder revealed that the lateral end of the left clavicle 
had been resected, and there were tiny osteophytes on the 
inferior aspect of the left humeral head and inferior 
glenoid.  The impression was listed as status post left 
acromioplasty and resection of the lateral end of the left 
clavicle, and the following comments were offered:

...

I do not believe that the [veteran] has 
any additional disability in his left 
shoulder as a result of the surgery in 
1991.  The problems which he is having 
are more likely than not the result of 
aging.  He probably has better function 
in the left shoulder now than he would 
have had if the surgery had not been 
done.

Initial considerations 

During the pendency of this claim, there were two substantial 
changes in the law.

First, the statutory provisions pertaining to claims for 
entitlement to compensation for disability or death incurred 
as a result of VA medical treatment pursuant to 38 U.S.C.A. 
§ 1151 were revised in September 1996, effective October 1, 
1997, to essentially include the element of fault on the part 
of VA.  VA's General Counsel thereafter held, in a 1997 
precedent opinion, that all claims for benefits under § 1151 
filed prior to October 1, 1997, would be adjudicated under 
the code provisions that existed prior to that date.  See 
VAOPGCPREC 40-97.

In the present case, the veteran's claim for benefits under 
the provisions of § 1151 was filed in September 1995.  
Therefore, the new version of that section of the law is not 
applicable, and the claim must be considered under the code 
provisions as they existed prior to October 1, 1997.  (These 
earlier provisions, while not requiring a determination of 
fault, did nevertheless require a causal connection between 
the VA treatment and the additional disability or death, as 
will be discussed later in this decision.)  The applicable 
regulations currently published in the Code of Federal 
Regulations (i.e., the 2001 version) are consistent with that 
earlier version of § 1151, so those are the ones that will be 
cited in this decision.

Second, on November 9, 2000, the President signed into law 
the above cited VCAA.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  Among other things, this new law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

The VCAA imposes upon VA a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
assist the claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b) and (c)).

In the present case, the veteran has been notified, by means 
of the rating decision on appeal, and the statement and 
supplemental statement of the case, of the evidence that he 
needs to submit to substantiate his claim for compensation 
benefits under § 1151, and of the applicable laws and 
regulations.  The record also shows that the RO has secured 
the veteran's service medical records, VA treatment records 
reflecting the July 1991 VA surgery on which the veteran has 
based his claim under § 1151, VA medical records reflecting 
subsequent medical consultations, and, as indicated earlier, 
VA medical opinions on the central question hereby at issue.  
The veteran has not identified any additional records that 
may still be outstanding.  It is further noted that the 
veteran's request to provide testimony before an RO official 
was attended to, and that he did so, at the March 1996 RO 
hearing referred to earlier.  Therefore, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed, and no outstanding duty to 
attempt to secure any additional evidence.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  

Finally, it is noted that the Board's consideration of the 
VCAA regulations in the first instance is not prejudicial to 
the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Legal analysis

The version of § 1151 that is applicable to this claim (as 
explained earlier) provided that where any veteran suffers an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation ... awarded 
under any of the laws administered by the Secretary, or as 
the result of having submitted to an examination under any 
such law, and not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation ... shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service-connected."  38 U.S.C.A. § 1151 (West 1991).

The applicable regulation provides that compensation will not 
be payable under § 1151 for the continuance or natural 
progress of disease or injuries for which the VA 
hospitalization was authorized.  See 38 C.F.R. § 3.358(b)(2) 
(2001).  The regulation further provides that, in determining 
causation, it must be shown that an additional disability is 
actually the result of a disease or injury or an aggravation 
of an existing disease or injury related to VA medical 
treatment and not merely coincidental therewith.  See 
38 C.F.R. § 3.358(c) (2001).  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable, in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Id.

In the case at hand, the veteran essentially contends that 
the July 1991 surgery to his left shoulder caused additional 
disability in that shoulder and that, consequently, he is 
entitled to be compensated under the provisions of § 1151.  
Having been advised by the RO of what is needed to submit a 
substantially complete application for benefits under § 1151, 
the veteran has not submitted competent medical evidence 
supporting his contentions on appeal.  Instead, he has only 
offered his own rather general arguments to the effect that 
he believes that, because of that surgery, he now suffers 
from additional left shoulder impairment.  It is noted that 
the veteran has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that additional 
disability was incurred secondary to VA medical treatment 
because, in order to have that effect, medical knowledge is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The medical evidence in the file confirms that the veteran 
has continued to complain about problems with his left 
shoulder, even after the surgery in question.  However, this 
fact does not necessarily mean that the veteran suffered 
additional disability as a result of the July 1991 surgery.  
Whether he did or not is a medical question that only a 
medical expert can answer.  In this case, the record is 
evidently complete in this regard because three medical 
opinions have addressed and answered this particular 
question.

The first of the VA physicians who rendered medical opinions 
in this case indicated that, while it would be difficult to 
determine how much of a problem the veteran had prior to the 
surgery, he suspected that "he had some as is noted in the 
chart."  This physician further attributed at least "part" 
of the current impairment or limitation to both the actual 
surgery and the degenerative process that was the original 
reason for the surgery.

The VA physician who examined the veteran more recently, in 
December 1999, and then again in February 2000, categorically 
stated that he did not believe that the veteran had 
experienced additional disability as a result of his July 
1991 surgery, that the current problems in the veteran's left 
shoulder were more likely than not the result of aging, and 
that the veteran probably had better function now on his left 
shoulder than he would have had the surgery not been done.

After carefully weighing the above competent evidence 
addressing the question of whether additional disability was 
incurred as the result of the July 1991 VA left shoulder 
surgery, the Board has determined that the evidence answering 
that question in the negative outweighs the evidence to the 
contrary.  The opinion favoring the veteran's position does 
so only partially, because it attributes the current 
impairment to both the surgery and the degenerative process 
that was the reason for the performance of the surgery and 
for which the veteran is not service connected.  It does not 
identify a percentage or degree of impairment due to the 
surgery, as opposed to other causes.  Accordingly, it is not 
clear from that report what additional disability is 
attributable to the surgery, as opposed to other causes.  On 
the other hand, the two medical opinions operating against 
the veteran's position clearly and categorically deny any 
additional disability resulting from the surgery, attribute 
any such additional disability to aging, and clarify that the 
veteran's left shoulder, while still painful and somewhat 
impaired, is actually in much better shape post-operatively.  
It is the Board's opinion that these two more recent VA 
medical opinions, which cite to the medical evidence that is 
of record, outweigh the earlier VA medical opinion that only 
partially favored the veteran's contentions on appeal.  Since 
the earlier opinion does not identify the amount of 
additional disability attributable to the surgery, it would 
not be a sufficient basis for awarding § 1151 benefits 
anyway.  
 
Thus, the Board finds that is has not been shown that 
additional left shoulder disability was caused by the VA 
surgical treatment that the veteran received in July 1991.  
In view of this finding, the Board concludes that entitlement 
to disability compensation under the provisions of 
38 U.S.C.A. § 1151 for degenerative joint disease of the left 
acromioclavicular joint, claimed as additional disability 
incurred as a result of treatment at a VA medical facility, 
is not warranted.



ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for degenerative joint disease of the 
left acromioclavicular joint, claimed as additional 
disability incurred as a result of treatment at a VA medical 
facility, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

